Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 02/14/2020 is considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 9-20, claims 9 and 15 recite the phrase “one or more computer readable storage media….”  Claims 9 and 15 is not statutory because the specification does not clearly define and limit definition of the recited “computer readable storage media” to only a non-transitory media.  Thus, claims 9 and 15 are not statutory under the 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,581,118 (hereinafter McGovern) in view of U.S. 9,671,977 (hereinafter Olson).

	Regarding claims 1, 9 and 15, McGovern discloses a computer-implemented method for operating a storage system, the computer-implemented method comprising:
receiving, by one or more computer processors, from a file system manager a message indicating that a data object is to be encrypted, wherein the data object is stored in a storage system; and rendering, by one or more computer processors, a content of the set of storage blocks unreadable (col. 4, lns. 54-col. 5, lns. 6; col. 6, lns. 23-54; “In operation 606, the remaining set of blocks in disk region 502 (i.e., blocks 502a, 502b, and 504f-504i, but not blocks 504c, 504d and 504e) are re-encrypted in place, by using a second (new) encryption key for disk region 502a.  During the re-encryption process, the blocks are first decrypted using the first encryption key, and then encrypted using the new encryption key.  The blocks 504-504e comprising the file ‘A’ are not re-encrypted”; and “…Once the first encryption key is discarded, the file ‘A’ has been sanitized, even though the blocks 504c-504e may not have been overwritten, since the data stored in the disk region 502a is unreadable without the first encryption key.”)
Islam does not explicitly disclose the features of determining, by one or more computer processors, in response to the received message, a set of unallocated storage blocks that were previously allocated for storing at least a portion of the data object; and rendering a content of the set of unallocated storage blocks unreadable.   However, Olson discloses that “In addition, in this example, there is another set of logical blocks, LB100 and LB101, which are currently free (having no data stored therein and/or unallocated to any file blocks).  These logical blocks might never be allocated or may have become freed due to some other file deletion, migration, etc.  Since applications are not accessing these logical blocks, these logical blocks, as indicated by the data usage statistics, do not have sufficient number of accesses or access requests to quality as being “hot to be stored in the higher tier…“ (col. 5, lns. 16-35 and 45-65) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Olson in the system of McGovern in view of the desire to enhance the disk sanitization scheme by utilizing the unallocated storage blocks resulting in improving the disk encryption process.  In addition, McGovern discloses a computer program product for operating a storage system, the computer program product comprising: one or more computer readable storage media; and a computer system for operating a storage system, the computer system comprising: one or more computer processors; one or more computer readable storage media (col. 7, lns. 1-12; fig. 3).

Regarding claims 2, 10 and 16, McGovern in view of Olson discloses the method wherein the storage system is a tiered storage system comprising at least two storage tiers, and wherein the determining the set of unallocated storage blocks comprises:
identifying, by one or more computer processors, the set of unallocated storage blocks of a storage tier of the at least two storage tiers previously allocated to the data object and migrated to a different storage tier of the at least two storage tiers of the at least two storage tiers currently allocated to the data object (McGovern: col. 1, lns. 60-col. 2, lns. 4) and (Olson: col. 3, lns. 21-35; col. 5, lns 16-35).  Therefore, the limitations of claims 2, 10 and 16 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 3, 11 and 17, McGovern in view of Olson discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises erasing the content of the set of unallocated storage blocks (McGovern: col. 2, lns. 5-13; col. 3, lns. 13-28) and (Olson: col. 5, lns. 16-35).  Therefore, the limitations of claims 3, 11 and 17 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 4, 12 and 18, McGovern in view of Olson discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises overwriting the content of the set of unallocated storage blocks (McGovern: col. 6, lns. 23-54) and (Olson: col. 5, lns. 45-65).  Therefore, the limitations of claims 4, 12 and 18 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 5, 13 and 19, McGovern in view of Olson discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises encrypting the content of the set of unallocated storage blocks (McGovern: col. 6, lns. 23-54) and (Olson: col. 5, lns. 45-65). Therefore, the limitations of claims 5, 13 and 19 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 6, 14 and 20, McGovern in view of Olson discloses the method wherein the data object comprises at least one of a file, a logical unit, a logical volume, or a block of data (McGovern: abstract).  Therefore, the limitations of claims 6, 14 and 20 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claim 7, McGovern in view of Olson discloses the method wherein the storage system is a tiered storage system comprising at least two storage tiers and the data object is stored in a first storage tier of the at least two storage tiers and wherein the determining the set of unallocated storage blocks comprises:
determining, by one or more computer processors, an unencrypted copy of the data object in a different storage tier than the first storage tier; generating, by one or more computer processors, a message indicating the unencrypted copy (McGovern: col. 3, lns. 13-28) and (Olson: abstract; col. 3, lns. 5-43).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 8, McGovern in view of Olson discloses the method further comprising
encrypting, by one or more computer processors, the unencrypted copy of the data object, and rendering, by one or more computer processors, blocks in the first storage tier relating to content of the unencrypted copy of the data object unreadable copy (McGovern: col. 3, lns. 13-28; col. 6, lns. 23-54) and (Olson: abstract; col. 3, lns. 5-43; col. 5, lns. 45-65). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161